  Case 4:21-cv-04052-LLP Document 9 Filed 04/06/21 Page 1 of 2 PageID #: 66




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


HOWELL DEAN O'BRYAN, JR.,                                 4:21-CV-04052-LLP

                           Movant,

             vs.                                         ORDER ON MOTIONS

J.W. COX, IN HIS CAPACITY AS
WARDEN OF YANKTON FEDERAL
PRISON CAMP;

                           Respondent.



      Pending are various motions filed by movant Howell Dean O’Bryan, Jr.

First, Mr. O’Bryan requests his immediate release during the pendency of this

case. See Docket No. 4. The court has no authority to release Mr. O’Bryan and

therefore the motion is denied.

      Second, Mr. O’Bryan requests the court appoint counsel to represent him

in this case. See Docket No. 5. There is no recognized constitutional right

under the Sixth Amendment for the appointment of counsel in habeas corpus

cases. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Habeas actions

are civil in nature, so the Sixth Amendment right to counsel applicable in

criminal proceedings does not apply. Id. The court does, however, have

discretion to appoint counsel if the interests of justice so require or if an

evidentiary hearing will be held. See 18 U.S.C. § 3006A(a)(2)(B). The court will
  Case 4:21-cv-04052-LLP Document 9 Filed 04/06/21 Page 2 of 2 PageID #: 67




not appoint counsel at this juncture of the proceedings and accordingly denies

movant’s motion. This case is not legally or factually complex and the court is

confident movant can present his issues himself at this point. Should an

evidentiary hearing become necessary, the court will appoint counsel.

      Lastly, Mr. O’Bryan seeks to proceed in forma pauperis. See Docket No.

6. Although Mr. O’Bryan will be granted in forma pauperis status, he has

sufficient funds in his prisoner trust account report to pay the $5.00 filing fee.

      Accordingly, IT IS HEREBY ORDERED:

      1.    The motion for immediate release (Docket No. 4) is DENIED;

      2.    The motion for appointment of counsel (Docket No. 5) is DENIED;

      3.    The motion to proceed in forma pauperis (Docket No. 6) is

            GRANTED. Mr. O’Bryan shall pay the $5.00 filing fee to the clerk

            of court by May 6, 2021.

      DATED this 6th day of April, 2021.

                                            BY THE COURT:



                                            VERONICA L. DUFFY
                                            United States Magistrate Judge




                                            2
